Case 0:21-cv-60209-PCH Document 1 Entered on FLSD Docket 01/27/2021 Page 1 of 15




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

  FOREVER YOUNG MEDSPA, LLC,

         Plaintiff,

  vs.

  DUYWASHMAN, LLC; 4EVER
  YOUNG FRANCHISING, LLC;
  4EVER YOUNG DELRAY, LLC;
  4EVER YOUNG PLANTATION,
  LLC and 4EVER YOUNG
  WESTON, LLC,

         Defendants.
                                               /

                                           COMPLAINT

         Plaintiff, FOREVER YOUNG MEDSPA, by and through undersigned counsel, sues

  Defendants, DUYWASHMAN, LLC, 4EVER YOUNG FRANCHISING, LLC, 4EVER YOUNG

  DELRAY, LLC, 4EVER YOUNG PLANTATION, LLC and 4EVER YOUNG WESTON, LLC,

  and in support thereof alleges:

                                         INTRODUCTION

         1.      This is an action seeking injunctive, declaratory and monetary relief in excess of

  $75,000, exclusive of court costs, attorneys’ fees and interest, arising from the infringement of

  trademarks protected by the laws of the State of Florida and the common law by the Defendants,

  seeking cancellation of a federal trademark registration, as well as relief for unfair competition,

  dilution and violation of the Florida Deceptive and Unfair Trade Practice Act, concerning the

  protected trademarks of Plaintiff, FOREVER YOUNG MEDSPA, over which the Court has

  subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1338 and 28 U.S.C. § 1367.
Case 0:21-cv-60209-PCH Document 1 Entered on FLSD Docket 01/27/2021 Page 2 of 15




                              PARTIES, VENUE AND JURISDICTION

          2.      Plaintiff, FOREVER YOUNG MEDSPA, LLC (“Forever Young”), is and was at

  all times material, a Florida limited liability company, authorized to do business and doing

  business in the Southern District of Florida.

          3.      Defendant, DUYWASHMAN, LLC (“Duywashman”), is and was at all times

  material, a Florida limited liability company, authorized to do business and doing business in the

  Southern District of Florida.

          4.      Defendant, 4EVER YOUNG FRANCHISING, LLC (“4Ever Young Franchising”),

  is and was at all times material, a Florida limited liability company, authorized to do business and

  doing business in the Southern District of Florida.

          5.      Defendant, 4EVER YOUNG DELRAY, LLC (“4Ever Young Delray”), is and was

  at all times material, a Florida limited liability company, authorized to do business and doing

  business in the Southern District of Florida.

          6.      Defendant, 4EVER YOUNG PLANTATION, LLC (“4Ever Young Plantation”), is

  and was at all times material, a Florida limited liability company, authorized to do business and

  doing business in the Southern District of Florida.

          7.      Defendant, 4EVER YOUNG WESTON, LLC (“4Ever Young Weston”) is and was

  at all times material, a Florida limited liability company, authorized to do business and doing

  business in the Southern District of Florida.

          8.      The amount in controversy is exceeds the sum or value of $75,000, exclusive of

  interest, fees and costs.

          9.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331,

  federal question jurisdiction, 28 U.S.C. § 1338, patent and trademark jurisdiction and supplemental

  jurisdiction under 28 U.S.C. § 1367 as to Plaintiff’s related state and common law claims.

                                                   2
Case 0:21-cv-60209-PCH Document 1 Entered on FLSD Docket 01/27/2021 Page 3 of 15




          10.       Venue is proper pursuant to 28 U.S.C. § 1391 in the United States District Court

  for the Southern District of Florida as the events or omissions giving rise to the claims occurred

  that in the Southern District of Florida, and the Plaintiff and Defendants reside in and/or are doing

  business in the Southern District of Florida.

                                      GENERAL ALLEGATIONS

          11.       Since 2005, Forever Young has been in business in the Southern District of Florida,

  primarily in Broward County, Florida as a medical aesthetics center. A true and correct copy of

  Forever Young’s January 20, 2005 Electronic Articles of Organization, filed with the Florida

  Secretary of State, is attached hereto as Exhibit A. Forever Young has attracted patients who seek

  the best non-surgical results for looking their best.

          12.       Upon information and belief, no other center in South Florida and few in the entire

  United States have performed more non-surgical body shaping, fat reduction, skin tightening and

  injectable treatments as Forever Young. Since 2005, Forever Young has performed over 45,000

  treatments, and it was one of the first centers in the nation that adopted Fractional Laser, Magnetic

  Field, and Ultrasound technologies, which many other aesthetics centers are just now bringing into

  their practice.

          13.       Since at least December 2005, Forever Young has actively used its distinctive name

  and logo in connection with its business operations in South Florida and elsewhere. Forever

  Young has further registered its trademarks with the State of Florida, Division of Corporations for

  both the trademark name “Forever Young Medspa,” which was issued Registration Number

  T20000001227, a true and correct copy of which is attached as Exhibit B, and its stylized logo

  design, wherein the “F” is comprised of a female figure with wings, which was issued Registration

  Number T20000001237, a true and correct copy of which is attached as Exhibit C.




                                                     3
Case 0:21-cv-60209-PCH Document 1 Entered on FLSD Docket 01/27/2021 Page 4 of 15




          14.      As a result of Plaintiff’s extensive experience, care and skill in the services it

  provides the public, it has become widely known and has acquired a reputation for excellence. It

  has commanded and still commands extensive sales and provides services that are a source of

  profit to Plaintiff.

          15.      Since 2005, Forever Young has expended substantial resources in continuously

  advertising and promoting its services in connection with the distinctive “Forever Young”

  trademark, along with its distinctive stylized logo design.

          16.      In the minds of consumers, the marks “Forever Young,” “Forever Young Medspa,”

  and the stylized logo design have come to mean, and are understood to be, related to Plaintiff’s

  business and its services and products. Consumers distinguish Plaintiff’s business and its services

  and products through the unique trademark name and logo, and they have come to rely upon that

  name and logo to signify medical aesthetics services that are of high value and quality.

          17.      Starting around 2014, companies bearing the name “4Ever Young” began to appear

  in South Florida providing medical aesthetics services, combining popular cosmetic treatments

  with wellness services, which are similar to that provided by Forever Young.

          18.      On May 22, 2018, Defendant, Duywashman, filed for registration of the phrase

  “4EVER YOUNG” with the United States Patent & Trademark Office (“USPTO”), which

  registration was approved, but should not have been approved, by the USPTO in 2020. This

  approval resulted in Registration Number 6,026,433 being issued to Duywashman for the “4EVER

  YOUNG” mark on April 7, 2020, a true and correct copy of which is attached as Exhibit D.

          19.      Duywashman with Defendant, 4Ever Young Franchising, have been franchising

  medical aesthetics centers in South Florida, allowing them to use the “4EVER YOUNG”

  trademark.




                                                   4
Case 0:21-cv-60209-PCH Document 1 Entered on FLSD Docket 01/27/2021 Page 5 of 15




         20.        According to Duywashman’s website located at https://www.fyinstitute.com, there

  are currently at least 9 locations in South Florida bearing and/or using the “4EVER YOUNG”

  mark. Upon information and belief, Defendants, 4Ever Young Delray, 4Ever Young Plantation,

  and 4Ever Young Weston, are franchisees of Duywashman and 4Ever Young Franchising, using

  the 4EVER YOUNG mark. There are additional locations in Jupiter, Florida, Wellington, Florida,

  Boca Raton, Florida, Fort Lauderdale, Florida, Aventura, Florida and Coral Gables, Florida.

         21.        Through the website and other promotional materials, Defendants are advertising

  their services using the 4EVER YOUNG mark, seeking business from throughout Florida. This

  is designed to attract residents of the State of Florida, particularly those in the geographic region

  surrounding South Florida, to use their services and to promote franchise opportunities.

         22.        All conditions precedent to the bringing of this action have occurred or been

  performed.

         23.        Forever Young has retained undersigned counsel and is required to pay them a

  reasonable fee.

                                                COUNT I
                           Cancellation of Federal Trademark Registration

         24.        Plaintiff, Forever Young, realleges the allegations of Paragraphs 1 through 23

  above and incorporates them by reference herein.

         25.        This is an action for cancellation of federal trademark Registration No. 6,026,433

  for the mark “4EVER YOUNG.”

         26.        Plaintiff requests cancellation of Registration No. 6,026,433 on the basis of

  likelihood of confusion under Section 2(d) of the Lanham Act, 15 U.S.C. § 1052(d) and on the

  basis of dilution by blurring under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).




                                                    5
Case 0:21-cv-60209-PCH Document 1 Entered on FLSD Docket 01/27/2021 Page 6 of 15




         27.     Since at least December 2005, Forever Young has actively and continuously used

  its distinctive name and logo in connection with its business operations in South Florida and

  elsewhere. As a result of Plaintiff’s extensive experience, care and skill in the services it provides

  the public, it has become widely known by the public and has acquired a reputation for excellence.

  It has commanded and still commands extensive sales and services that are a source of profit to

  Plaintiff. Forever Young has invested heavily in its distinctive name and logo and considers the

  brand as one of its most important and valuable assets.

         28.     Plaintiff’s marks were famous and distinctive and were famous and distinctive long

  before the date of filing of Defendants’ subject trademark registration.

         29.     Upon information and belief, due to the widespread recognition and notoriety of

  Plaintiff’s marks, Defendants had actual notice of Plaintiff’s prior rights in and to the marks before

  making use of a apply to register the mark “4EVER YOUNG.”

         30.     The filing date and alleged date of first use of the “4EVER YOUNG” mark is more

  than 13 years after Forever Young’s first use of its marks.

         31.     The goods and services set forth in the “4EVER YOUNG” are closely related to

  the goods and services covered by the Forever Young’s “Forever Young” and “Forever Young

  Medspa” marks.

         32.     Upon information and belief, the “4EVER YOUNG” mark was created and adopted

  to reference the marks of Forever Young and Defendants’ marks capitalize on Forever Young’s

  fame and goodwill and the fame of Forever Young’s “Forever Young” and “Forever Young

  Medspa” marks.

         33.     Forever Young has never given authorization or permission to use or apply to

  register the “4EVER YOUNG” mark.




                                                    6
Case 0:21-cv-60209-PCH Document 1 Entered on FLSD Docket 01/27/2021 Page 7 of 15




         34.     With prior notice of Forever Young’s rights in and to the “Forever Young” and

  “Forever Young Medspa” marks, as well as the fame associated with them, and no permission

  from Forever Young to make use of or to register the “4EVER YOUNG” mark, there is no logical

  explanation for Defendants’ adoption and registration of the “4EVER YOUNG” mark in

  connection with medical aesthetics and beauty services than to exploit and misappropriate the

  goodwill and reputation amassed by Forever Young’s use and registration of the “Forever Young”

  and “Forever Young Medspa” marks.

                           Likelihood of Confusion – 15 U.S.C. § 1052(d)

         35.     Through many years of use and registration of “Forever Young” and “Forever

  Young Medspa” marks, Forever Young has clear priority over the Defendants’ “4EVER YOUNG”

  mark. This is especially true given the similarity of goods and services provided by the parties.

         36.     Defendant Duywashman’s registration of the phrase “4EVER YOUNG” with the

  USPTO is confusingly similar to Plaintiff’s marks and mimics significant portion of Plaintiff’s

  marks. Additionally, the overall commercial impression of Duywashman’s registration and

  Plaintiff’s marks are substantially similar, which thereby wrongly suggests an affiliation between

  the Defendants and Plaintiff.

         37.     In view of the similarity of the Plaintiff and Duywashman’s mark, being used by

  Defendants, combined with the fact that the parties are offering similar services and products,

  Duywashman’s registration with the USPTO is likely to cause the public to be confused and

  mistaken into believing that Defendants’ services and products originate from Plaintiff, or are

  related to, associated with, or sponsored by Plaintiff.

         38.     The fact that the marks are aurally similar is also without dispute.




                                                    7
Case 0:21-cv-60209-PCH Document 1 Entered on FLSD Docket 01/27/2021 Page 8 of 15




         39.     In fact, consumers and the public are routinely confused and mistaken into

  believing that Defendants’ services and products originate from Plaintiff, or are related to,

  associated with, or sponsored by Plaintiff.

         40.     For example, consumers have posted negative reviews on the internet as to the

  experience they have had with the Defendants’ services and products internet sites, mistakenly

  believing (and criticizing) Plaintiff and Plaintiff’ services and products. In one instance, a

  mistaken consumer, who used Defendants’ services and products, and who incorrectly attributed

  those services and products as to Plaintiff, stated “I don’t recommend it at all I spent 3k in their

  (sic) for no reason.”

         41.     Indeed, continued registration of the “4EVER YOUNG” mark in connection with

  the goods of the Defendants, is likely to cause confusion (and has caused confusion), or to cause

  mistake (and has caused mistake) or to deceive as to the affiliation or association of Defendants

  with Plaintiff, or as to the origin, sponsorship, or approval of Defendants’ products and services

  by Plaintiff, thereby causing damage to Plaintiff, as it has no control over the quality, safety or

  reputation of Defendants’ goods and services.

                                    Dilution – 15 U.S.C. § 1125(c)

         42.     Through Forever Young’s extensive and promotion and widespread use of its marks

  as described above, the marks are famous and well-known throughout South Florida.

         43.     The Defendants’ registration of the “4EVER YOUNG” mark came long after the

  first use of the Plaintiff’s marks in commerce in 2005 and the subsequent state registration.

         44.     The aural similarities between the Defendants’ mark and the Plaintiff’s marks

  impairs the distinctiveness of the Plaintiff’s famous marks and their ability to exclusively identify

  goods and services from the Plaintiff.




                                                   8
Case 0:21-cv-60209-PCH Document 1 Entered on FLSD Docket 01/27/2021 Page 9 of 15




         45.     By reason of the foregoing, Defendants’ registration of the “4EVER YOUNG”

  mark dilutes or is likely to dilute Plaintiff’s famous and distinctive marks under Section 43(c) of

  the Federal Trademark Act, 15 U.S.C. § 1125(c), thereby causing damage to Plaintiff.

         WHEREFORE, Plaintiff respectfully requests that the Court cancel Registration No.

  6,026,433, enjoining the use of the “4EVER YOUNG” mark by Defendants, as well as further

  franchising of the use of the “4EVER YOUNG” mark, award Plaintiff its reasonable attorneys’

  fees and costs of this action, along with all such other relief which is just and appropriate.

                                               COUNT II
           Florida Statutory Trademark Infringement, Florida Statutes Chapter 495

         46.     Plaintiff, Forever Young realleges the allegations of Paragraphs 1 through 23 above

  and incorporates them by reference herein.

         47.     This is an action for damages and injunctive relief as provided by Florida Statutes

  § 495.141.

         48.     Since at least December 2005, Forever Young has expended substantial resources

  in advertising and promoting its services in connection with the distinctive “FOREVER YOUNG”

  trademarks, along with its distinctive stylized logo design.

         49.     Since at least December 2005 (i.e., for the last 15 years), Forever Young has

  conducted business in the South Florida area, and substantial customer goodwill has come to be

  associated with the names “Forever Young” and “Forever Young Medspa” which are part of the

  trademarks.

         50.     By virtue of the continuous and exclusive use of the trademarks by Forever Young

  in connection with its providing medical aesthetics and related services, the distinctive names

  Forever Young and Forever Young Medspa in the minds of consumers have come to mean, and

  are understood to be, related to Plaintiff’s business and its services and products. Consumers


                                                    9
Case 0:21-cv-60209-PCH Document 1 Entered on FLSD Docket 01/27/2021 Page 10 of 15




  distinguish Plaintiff’s business and its services and products through the unique trademark name

  and logo and have come to rely upon that name and logo to signify medical aesthetics services that

  are of high value and quality.

         51.     Beginning in 2014, the name “4Ever Young” started being used by one or more of

  the Defendants in connection with marketing, advertising and promoting of medical aesthetics

  services in South Florida to customers in South Florida, as well as other parts of the United States

  and beyond. As of the filing of this action, all of the Defendants are actively using the name

  “4Ever Young” in this capacity.

         52.     Defendants’ acts as alleged herein are likely to cause confusion, mistake, and

  deception among the relevant consuming public as to the source or origin of Plaintiff’s services.

         53.     Further, Defendants’ use of a substantially similar mark is calculated to deceive

  purchasers of Plaintiff’s medical aesthetics services in South Florida and has misled many of them

  to seek and purchase such services from Defendants in the belief that they are being provided by

  Plaintiff, in diminution of the business and profits of Plaintiff.

         54.     As a result of Defendants’ use of the substantially similar mark “4EVER YOUNG,”

  Plaintiff has been directly damaged, and is continuing to be damaged in its sale of medical

  aesthetics services. Defendants have never accounted to or otherwise paid Plaintiff for its use of

  the substantially similar mark in South Florida.

         55.     Defendants’ acts are causing, and unless restrained, will continue to cause damage

  and immediate irreparable harm to Plaintiff and to its valuable reputation and goodwill with the

  consuming public for which Plaintiff has no adequate remedy at law.

         WHERFORE, Plaintiff respectfully requests the Court to enjoin Defendants’ use of the

  “4EVER YOUNG” mark, preclude further franchising involving the mark, award Plaintiff’s

  damages incurred as a result of the use of the “4EVER YOUNG” mark, in addition to awarding

                                                     10
Case 0:21-cv-60209-PCH Document 1 Entered on FLSD Docket 01/27/2021 Page 11 of 15




  Plaintiff its reasonable attorneys’ fees and costs, along with all such other relief which is just and

  appropriate.

                                          COUNT III
                          Florida Common Law Trademark Infringement

         56.     Plaintiff repeats and realleges Paragraphs 1 through 23 above and incorporates

  them by reference herein.

         57.     Defendants’ unauthorized use in commerce of the trademark “4EVER YOUNG”

  as alleged herein is likely to deceive consumers as to the origin, source, sponsorship, or affiliation

  of Defendants’ services and products, and is likely to cause consumers to believe, contrary to fact,

  that Defendants’ services and products are sold, authorized, endorsed, or sponsored by Plaintiff,

  or that Defendants are in some way affiliated with or sponsored by Plaintiff. Defendants’ conduct

  therefore constitutes trademark infringement under Florida common law.

         58.     Upon information and belief, Defendants have committed the foregoing acts of

  infringement with full knowledge of Plaintiff's prior rights in and the use of the marks “Forever

  Young” and “Forever Young Medspa,” which Plaintiff has used in commerce since 2005, and with

  the willful intent to cause confusion and trade on Plaintiff's goodwill.

         59.     Defendants’ conduct is causing immediate and irreparable harm and injury to

  Plaintiff, and to its goodwill and reputation, and will continue to both damage Plaintiff and confuse

  the public unless enjoined by this court. Plaintiff has no adequate remedy at law.

         60.     Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

  damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys' fees, and costs

  of the action under Florida common law, together with prejudgment and post-judgment interest.

         WHERFORE, Plaintiff respectfully requests the Court to enjoin Defendants’ use of the

  “4EVER YOUNG” mark, precluding the further franchising involving the mark, award Plaintiff’s



                                                   11
Case 0:21-cv-60209-PCH Document 1 Entered on FLSD Docket 01/27/2021 Page 12 of 15




  damages incurred as a result of the use of the “4EVER YOUNG” mark, in addition to awarding

  Plaintiff its reasonable attorneys’ fees, costs and interest along with all such other relief which is

  just and appropriate.

                                         COUNT IV
        Deceptive and Unfair Trade Practices Under Florida Statute and Common Law
                             (Florida Statutes §§ 501.201 et seq.)

          61.     Plaintiff repeats and realleges paragraphs 1 through 23 above and incorporates them

  by reference herein.

          62.     This is an action for deceptive and unfair trade practices.

          63.     Defendants have substantially and personally participated in the false and

  misleading representations and deceptive conduct set forth hereinabove.

          64.     Defendants’ false and misleading representations and deceptive conduct are

  material in that the same have caused and are likely to cause prospective consumers of the

  Plaintiff’s services and products to be deceived as to the origin and the level of quality of the

  Defendant’s services and products.

          65.     Defendants have disparaged the goods and services and business of Plaintiff

  through false and misleading representations of material fact by conveying to consumers that its

  inferior services were in some way affiliated with or sponsored by Plaintiff, and that such service

  would carry with them the same level of quality and support customers have come to expect of

  Plaintiff’s services.

          66.     Upon information and belief, the Defendants provided knowingly false and

  misleading representations of fact and conduct in violation of Florida’s Deceptive and Unfair

  Trade Practices Act, Fla. Stat. § 501.201 et seq.




                                                      12
Case 0:21-cv-60209-PCH Document 1 Entered on FLSD Docket 01/27/2021 Page 13 of 15




         67.     As a direct and proximate result of said misleading and deceptive conduct, the

  Plaintiff, as well as consumers, have sustained and are likely to continue to sustain damages in an

  amount not yet known.

         68.     Pursuant to Florida’s Deceptive and Unfair Trade Practices Act §§ 501.207 –

  501.2075, the Plaintiff is entitled to and seek equitable relief to enjoin Defendants’ unlawful

  conduct as well as to obtain attorney’s fees, costs, and statutory damages.

         69.     The damage is irreparable in that the precise amount of damage to Plaintiff’s

  reputation and business is difficult to ascertain, so that Plaintiff’s remedy at law is inadequate.

  Unless Defendants are restrained under Fla. Stat. § 501.211, from doing the wrongful acts

  complained of, Defendants shall continue to do these acts.

         WHEREFORE, Plaintiff respectfully requests the Court to enjoin Defendants’ use of the

  “4EVER YOUNG” mark, precluding further franchising involving the mark, award Plaintiff’s

  damages incurred as a result of the use of the “4EVER YOUNG” mark, in addition to awarding

  Plaintiff its reasonable attorneys’ fees, costs and interest along with all such other relief which is

  just and appropriate.

                                                  COUNT V
                                     Common Law Unfair Competition

         70.     Plaintiff repeats and realleges paragraphs 1 through 23 above and incorporates them

  by reference herein.

         71.     This is an action for unfair competition.

         72.     Since at least December 2005, Forever Young has actively used its distinctive name

  and logo in connection with its business operations in South Florida and elsewhere. Forever

  Young has further registered its trademarks with the State of Florida, Division of Corporations for




                                                   13
Case 0:21-cv-60209-PCH Document 1 Entered on FLSD Docket 01/27/2021 Page 14 of 15




  both the trademark name “Forever Young Medspa,” which was issued Registration Number

  T20000001227.

         73.     By virtue of the continuous and exclusive use of the trademarks by Forever Young

  in connection with its providing medical aesthetics and related services, the inherently distinctive

  names Forever Young and Forever Young Medspa (and its logo) in the minds of consumers have

  come to mean, and are understood to be, related to Plaintiff’s business and its services and

  products. Consumers distinguish Plaintiff’s business and its services and products from others

  through the unique trademark name and logo and have come to rely upon that name and logo to

  signify medical aesthetics services that are of high value and quality.

         74.     Defendants provide similar services to those of Plaintiff, albeit not of the high value

  and quality of that offered and provided by Plaintiff. Defendants are actively using the name

  “4Ever Young” in this capacity, which is both substantially similar and aurally similar to those

  marks which had been used for well over a decade by Plaintiff. Defendants have done so with the

  knowledge of Plaintiff’s prior long-term use of its state registered marks.

         75.     Defendants’ acts as alleged herein are likely to cause confusion, mistake, and

  deception among the relevant consuming public as to the source or origin of Plaintiff’s services

  and have actually caused confusion and mistake.

         76.     Further, Defendants’ use of a substantially similar mark is calculated to and with

  the intent to deceive purchasers of Plaintiff’s medical aesthetics services in South Florida and has

  misled many of them to seek and purchase such services from Defendants in the belief that they

  are being provided by Plaintiff, in diminution of the business and profits of Plaintiff.

         77.     The damage is irreparable in that the precise amount of damage to Plaintiff’s

  reputation and business is difficult to ascertain, so that Plaintiff’s remedy at law is inadequate.




                                                   14
Case 0:21-cv-60209-PCH Document 1 Entered on FLSD Docket 01/27/2021 Page 15 of 15




  Unless Defendants are enjoined and restrained from doing the wrongful acts complained of,

  Defendants shall continue to do these acts.

         WHEREFORE, Plaintiff respectfully requests the Court to enjoin Defendants’ use of the

  “4EVER YOUNG” mark, precluding further franchising involving the mark, award Plaintiff’s

  damages incurred as a result of the use of the “4EVER YOUNG” mark, in addition to awarding

  Plaintiff its reasonable attorneys’ fees, costs and interest along with all such other relief which is

  just and appropriate.

                                      JURY TRIAL DEMAND

         Plaintiff demands trial by jury as to all such issues triable.

         Dated this 27th day of January 2021.

                                                 Respectfully submitted,

                                                 By: /s/ Andrew S. Rapacke
                                                 Andrew S. Rapacke, Esq.
                                                 Attorney for Plaintiff
                                                 The Rapacke Law Group, P.A.
                                                 Florida Bar No. 0116247
                                                 3750 Birch Terrace
                                                 Davie, FL 33330
                                                 Telephone: (954) 951-0154
                                                 Facsimile: (954) 206-0484
                                                 Email: andy@arapackelaw.com




                                                   15
